Citation Nr: 1116852	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-02 617	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) from August 3, 2005 through November 27, 2005; from January 1, 2006 through May 20, 2007; and from August 1, 2007 to August 30, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), which denied a rating in excess of 50 percent for PTSD.  An October 2009 decision review officer's decision granted a 70 percent rating for PTSD effective August 31, 2009.  A March 2010 rating decision granted a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective August 31, 2009.  

A letter received from the Veteran by VA on September 21, 2010 cancelled his personal hearing, which was scheduled for December 1, 2010 before a Veterans Law Judge sitting in Washington, D.C.  See 38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for an increased evaluation for PTSD; and he has otherwise been assisted in the development of his claim.

2.  With resolution of the benefit of the doubt in the Veteran's favor, the evidence approximates findings of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to psychiatric symptomatology from August 3, 2005 through November 27, 2005; from January 1, 2006 to May 20, 2007; and from July 31, 2007 and continuing thereafter.

4.  The evidence beginning August 2, 2005 does not show total occupational and social impairment due to service-connected PTSD.




CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 70 percent for service-connected PTSD, but no higher, for the periods of August 3, 2005 through November 27, 2005; from January 1, 2006 to May 20, 2007; and from August 1, 2007 and continuing thereafter are approximated. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  


VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in September 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  

The September 2006 letter provided information concerning effective dates that could be assigned if the increased rating claim was granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A relevant examination was conducted in August 2009.  

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Veteran was originally granted service connection for PTSD in a November 2004 rating decision and assigned a 50 percent disability rating under Diagnostic Code 9411, effective August 26, 2002.  A temporary total rating (TTR) for PTSD was granted by rating decision in April 2006, effective from November 28, 2005 through December 31, 2005.  He filed a claim for increase that was received by VA on August 3, 2006, which was denied by rating decision in January 2007; he timely appealed.  A TTR for PTSD was granted by a decision review officer's decision in November 2007, effective from May 21, 2007 through July 31, 2007.  A 70 percent rating was granted for PTSD by rating decision in March 2010, effective August 31, 2009.  The Veteran continued his appeal.

The Veteran has contended that his PTSD is more severely disabling than is reflected by the currently assigned ratings.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 

A 70 percent evaluation will be assigned, (excluding the periods where the Veteran is assigned temporary total disability ratings), effective one year prior to the date of receipt of the Veteran's claim.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).


Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Generally, the effective date with respect to an increase in disability evaluation will be date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (2010).  An exception is provided at 
38 C.F.R. § 3.400(o)(2), which states that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date, otherwise the date of receipt of claim.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

The Veteran underwent a VA-sponsored QTC examination in May 2005, shortly before receipt of his claim.  In substance, the Veteran complained of crying spells, suicidal ideation and attempt on several past occasions and numbness.  He reported withdrawal from others, anger, depression, insomnia, nightmares and irritability which occurred constantly.  He reported that he stayed in his home and did not associate with others, and asserted he was unable to work with others.  The physician reported that the Veteran was unable to establish and maintain effective work and social relationships and he was then unemployable. 

Records reveal that the Veteran was hospitalized at a VA facility from November 28, 2005 to December 16, 2005 for psychiatric symptomatology.  He had suicidal thoughts and vague homicidal ideations with an increase in his PTSD symptoms, including nightmares and flashbacks, irritability, and anger.  He was not employed.  It was noted that he stayed to himself while hospitalized.  The discharge diagnoses were PTSD and depressive disorder.  His GAF score was 45.  

A July 2006 statement from the Veteran's oldest child described the Veteran's psychiatric history and noted that his symptomatology over the years was worse than his assigned rating.

According to a July 12, 2006 report from a Vet Center, the Veteran had been seen since August 2003 for PTSD.  He complained of intrusive thoughts, nightmares and flashbacks of Vietnam, an inability to tolerate crowds, sleep problems, an increased startle response, hypervigilance, anxiety, an inability to concentrate, feelings of hopelessness and frustration, and depression.  

On mental status examination in July 2006, the Veteran was noted to be unshaven and his hair was uncombed.  He harbored a great deal of anger and depressive thoughts.  He did not make good eye contact.  He was fully oriented and his thinking appeared rational and, at times, goal directed.  His attention and concentration appeared to be impaired.  The diagnoses were severe PTSD and moderate recurrent depression, secondary to PTSD.  GAF was 44.

When seen by a QTC examiner in September 2006, the Veteran complained of insomnia, nightmares, flashbacks, isolation, anxiety, suspiciousness, being easily startled, and suicidal ideation.  He was not working.  On mental status evaluation, he was described as disheveled but oriented, with no memory deficit.  His mood and affect were blunted; his insight and judgment were good.  The diagnoses were PTSD, chronic, moderate; major depression, recurrent, severe; and alcohol abuse.  His GAF score was 53.  The Veteran was considered unable to work because he was unable to focus his thoughts, was severely depressed, and was severely withdrawn.  However, the examiner noted that the Veteran that "despite" his findings, the Veteran was capable of managing his own funds, he attended to his own activities of daily living and he was able to understand instructions.  

The Veteran complained on VA treatment records for February 2007 that he had been depressed recently; he also had increased frequency of nightmares and flashbacks, as well as hyperarousal and hypervigilance.  PTSD was diagnosed, and the GAF score was 55.

May to July 2007 Domiciliary progress notes reveal a GAF score of 60 in May 2007 and a GAF score of 55 in June 2007.  It was reported in June 2007 that the Veteran was alert and oriented with no suicidal or homicidal ideation; he spoke clearly and coherently.  It was noted in July 2007 that the Veteran's symptoms had decreased in intensity and that his GAF was 65.

When seen by the earlier QTC examiner in September 2007, the Veteran complained of insomnia, nightmares and flashbacks once or twice a month, social isolation, anxiety, depression, intermittent suicidal thoughts, difficulty concentrating, suspiciousness, being easily startled, hypervigilance, and mistrust of others.  He had not worked since 1985.  He was taking medication for his psychiatric problems.  On mental status evaluation, the Veteran was disheveled, had a fixed gaze, was anxious, and had a blunted mood and affect.  He was oriented with no memory deficit, good insight and judgment, and no homicidal or suicidal ideation.  He was not obsessive or compulsive.  The diagnoses were PTSD, moderate; and major depression, severe.  His GAF score was 53.  The Veteran was considered able to work in a structured setting.

A Social Security Administration decision dated in October 2007 reveals that the Veteran was granted disability benefits effective April 30, 2005 due to anxiety disorders and affective disorders.  

A Vet Center summary report dated in January 2008 reveals findings similar to those noted in July 2006.  The GAF score was 40, and it was noted that the primary diagnosis of PTSD resulted in social and occupational impairment that prevented steady employment.  His social impairment was considered extreme.  
VA progress notes for April 2008 reveal that the Veteran complained of occasional flashbacks, hyperarousal and nightmares related to Vietnam.  The GAF score was 50.  It was reported in progress notes for May 2008 that the Veteran was compliant with his medications without side effects and that his medications had helped him sleep better and be in a stable mood.  He had occasional flashbacks and auditory hallucinations, as well as hyperarousal and nightmares, related to his PTSD.  His mood was less depressed than in the past and he continued to feel improvement in daily functioning.  His GAF score was 50. According to reports dated on December 23, 2008, the Veteran could not sleep; he was chronically depressed and had anhedonia.  GAF was 50.  It was noted in January 2009 that the Veteran was doing a lot better than last month but he still had a constricted affect.  GAF was 50.  GAF was noted to be 46 in June 2009.

When seen by the QTC examiner in August 2009, the Veteran continued to complain of constant insomnia and nightmares, flashbacks and unwanted thoughts about Vietnam, and hypervigilance.  It was reported that he had attempted suicide three or four time.  He was receiving monthly outpatient treatment and taking four medications.  His daughter said that he was overmedicated.  He was described as significantly depressed.  The diagnoses were PTSD, combat related, chronic; major depression, recurrent, severe, without psychotic features; and alcohol dependence.  His GAF score was 50.  The Veteran was considered incapable of working in his current condition.

To warrant an evaluation of 70 percent, the evidence must approximate findings of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected symptomatology.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The evidence is in approximate balance because the although the Veteran has been periodically assessed as both being incapable of employment, he yet manages to attend to his activities of daily living. There have been reported no obsessional rituals which interfere with his daily functioning, nor intermittently illogical speech, or spatial disorientation.  However, it nonetheless appears that the Veteran has "deficiencies in most areas" such as work, resulting from periodic suicidal ideation, and difficulty in adapting to stressful circumstances.  

Given this evidence, the Veteran's PTSD symptomatology more nearly approximates the criteria for an increased rating of 70 percent beginning one year prior to the date of receipt of his claim.  See 38 C.F.R. § 3.400(o)(2).

A rating in excess of 70 percent is not warranted during the appeal period because the evidence does not show psychiatric symptomatology causing total occupational and social impairment.  In other words, the evidence does not show such symptomatology as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Rather, the findings on VA examinations during this period show that he was fully oriented with no major disorder of thought or perception and no significant memory loss.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board 
must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran is competent to report his PTSD symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above noted grant of a 70 percent rating for service-connected PTSD; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  As noted above, the Veteran was granted TDIU effective August 31, 2009.

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

Although the Veteran's PTSD causes significant impairment, as evidenced by the assigned ratings, the evidence prior to August 31, 2009 does not show that the Veteran's service-connected PTSD had markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations.  As previously noted, the findings on VA examinations during this period show that he was fully oriented with no major disorder of thought or perception and no significant memory loss.  Additionally, although the Veteran has been hospitalized for his PTSD, he has not been hospitalized since July 2007 and the evidence does not show "frequent" hospitalizations due to PTSD.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).




      CONTINUED ON NEXT PAGE
ORDER

A 70 percent for service-connected PTSD is assigned for the period of August 3, 2005 through November 27, 2005.

A 70 percent for service-connected PTSD is assigned for the period from January 1, 2006 to May 20, 2007.

A 70 percent for service-connected PTSD is assigned for the period beginning August 1, 2007 to August 30, 2009.


 
____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


